      Case: 1:19-cv-07174 Document #: 1 Filed: 10/31/19 Page 1 of 4 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

MICHAEL T. HAFFNER, as Trustee of the                  )
CHAUFFEURS, TEAMSTERS & HELPERS                        )
LOCAL UNION NO. 301 HEALTH &                           )
WELFARE FUND and as Trustee of the                     )
CHAUFFEURS, TEAMSTERS & HELPERS                        )      Case No.
LOCAL UNION NO. 301 PENSION FUND,                      )
                                                       )
                                  Plaintiffs,          )
                                                       )      Judge
      v.                                               )
                                                       )
GAYTON ENTERPRISES, LLC.,                              )
                                                       )
                                  Defendant.           )

                                   COMPLAINT

      Now come the Plaintiffs, Michael Haffner as Trustee of the Chauffer’s,

Teamsters, & Helpers Local Union No. 301 Health & Welfare Fund, et al., by their

attorney, Nicholas E. Kasmer of McGann, Ketterman, and Rioux, complaining of the

GAYTON ENTERPRISES, LLC., and allege as follows:


      1.     This action arises under Section 502 of the Employee Retirement Income

Security Act and Section 301 of the Taft-Hartley Act. (29 U.S.C. §§1132 and 185).

Jurisdiction is founded on the existence of questions arising thereunder.


      2.     The Chauffer’s, Teamsters, & Helpers Local Union No. 301 Health &

Welfare Fund and Chauffer’s, Teamsters, & Helpers Local Union No. 301 Health &
       Case: 1:19-cv-07174 Document #: 1 Filed: 10/31/19 Page 2 of 4 PageID #:1




Pension Fund ("Trust Funds") receive contributions from numerous employers

pursuant to Collective Bargaining Agreements between the employers and the

Chauffer’s, Teamsters, & Helpers Local Union No. 301, ("Union"), and therefore, are

multiemployer plans. (29 U.S.C. §1002). The Trust Funds are administered at 36990 N.

Green Bay Road, Waukegan, Illinois, and venue is proper in the Northern District of

Illinois.


        3.    Gayton Enterprises, LLC., is an employer engaged in an industry affecting

commerce entered into a Collective Bargaining Agreement whose terms require itself to

pay fringe benefits to the Trust Funds.


        4.    The Collective Bargaining Agreement also binds Gayton Enterprises,

LLC., to the provisions of the Agreement and Declarations of Trust that created the

Trust Funds ("Trust Agreements").


        5.    Gayton Enterprises, LLC., is required to make contributions to the Trust

Funds for each hour worked by its employees performing work covered by the

Collective Bargaining Agreement at the rate and in the manner specified in the

Collective Bargaining Agreements and Trust Agreements.


        6.    Pursuant to the provisions of the Trust Agreements and the Collective

Bargaining Agreements, Gayton Enterprises, LLC., is required to provide access to the



                                            2
        Case: 1:19-cv-07174 Document #: 1 Filed: 10/31/19 Page 3 of 4 PageID #:1




records necessary for the Trust Funds to determine whether there has been compliance

with the obligation to contribute to the Trust Funds.


        7.     An audit was conducted and Gayton Enterprises, LLC., breached the

provisions of the Collective Bargaining Agreement by underpaying contributions that

are owed to the Trust Funds based upon hours worked by employees. The amount of

the contributions owed to the Trust Funds as a consequence of this breach for the period

of January 1, 2015, through November 30, 2018, is $13,287.45.


        8.     Plaintiffs have complied with all conditions precedent in bringing this

suit.


        9.     Plaintiffs have been required to employ the undersigned attorneys to

compel payment of the amounts owed.


        10.    Gayton Enterprises, LLC., is obligated to pay the attorney and auditor fees

and court costs incurred by the Plaintiffs pursuant to the Collective Bargaining

Agreements, the Trust Agreements and/or 29 U.S.C. §1132(g)(2)(D).


        11.    According to the Collective Bargaining Agreement, the Trust Agreements

and/or 29 U.S.C. §1132(g), Gayton Enterprises, LLC., is obligated to liquidated damages

and interest on the amounts of the audit and liquidated damages on the amounts of

delinquent contributions.


                                             3
      Case: 1:19-cv-07174 Document #: 1 Filed: 10/31/19 Page 4 of 4 PageID #:1




       12.    Pursuant to 29 U.S.C. §1132(g)(2), Plaintiffs are entitled to an amount

equal to the greater of:


       (a)    double interest; or

       (b)    interest plus liquidated damages.


       WHEREFORE, Plaintiffs pray:
       A. That Defendant, Gayton Enterprises, LLC. be ordered to pay all
          contributions owed.
       B. That Defendant, Gayton Enterprises, LLC. be ordered to pay the
          attorney and auditor fees and costs incurred by the Plaintiffs.
       C. That Defendant, Gayton Enterprises, LLC. be ordered to pay
          liquidated damages and interest.
       D. That Plaintiffs have such other and further relief as by the Court may
          be deemed just and equitable all at the Defendant's cost.


                                         Respectfully Submitted,

                                         Attorneys for the Plaintiffs

                                               s/Nicholas E. Kasmer
                                         By: ________________________
                                               Nicholas E. Kasmer

Nicholas E. Kasmer
Attorney for Plaintiffs
McGann, Ketterman, & Rioux
111 East Wacker Drive, Suite 2600
Chicago, Illinois 60601




                                            4
